PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
The University of North Carolina at Chapel Hill
Application No. 16/006,464
Filed: 12 Jun 2018
Patent No. 11,129,923
Issued: 28 Sep 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
:
Docket No. 069961-2803


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed December 28, 2021, requesting that the patent term adjustment determination for the above-identified patent be changed from 176 days to 190 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On September 28, 2021, the instant application issued as Patent No. 11,129,923 with a patent term adjustment of 176 days.  The Office determined a patent term adjustment of 176 days based upon 207 days of “A” delay plus 108 days of “B” delay, reduced by 139 days of Applicant delay.  The instant application for patent term adjustment was timely filed with a one month extension of time.  The assessment of  “A” delay and “B ” delay is not in dispute. At issue is the assessment of Applicant delay.
  
Discussion

Patentee argues that he should not have been assessed Applicant delay of 16 days under            37 CFR 1.704(c)(10), for the filing of an Information Disclosure Statement (IDS) on          August 10, 2021, subsequent to the Notice of Allowance mailed May 12, 2021.

37 CFR 1.704(d)(1) states:


A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section if it is accompanied by a statement that each item of information contained in the information disclosure statement:
	...
(i) Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in 1.56(c) more than thirty days prior to the filing of the information disclosure statement; or

(ii) Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in 1.56(c) more than thirty days prior to the filing of the information disclosure statement.
	
A review of the IDS filed on August 10, 2021 reveals that it contained a 37 CFR 1.704(d) statement.  In light of 37 CFR 1.704(d)(1)(ii), Patentee’s argument has been considered and found to be persuasive. As such, no Applicant delay should have been assessed for this IDS.

In view thereof, the total PTA for the instant patent is 192 days, not 190 days as asserted by Patentee.

Overall PTA Calculation
Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X
	
USPTO’s Calculation:				
	                         
207 + 108 + 0 – 0 – 123 (90+11+22) = 192

Conclusion

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred ninety-two (192) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enc:  draft Certificate of Correction 




UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,129,923
		DATED            :  September 28, 2021   
		INVENTOR(S) :  Reid et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 175 days.

      Delete the phrase “by 175 days” and insert – by 192 days--